Citation Nr: 0716169	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-33 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona



THE ISSUE

Entitlement to an effective date prior to August 28, 
2002, for award of a 70 percent rating for major 
depression.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of 
the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded a 70 
percent rating for the veteran's service-connected major 
depression, effective from August 28, 2003.  In October 
2005, the veteran and her spouse testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of the hearing transcript is associated 
with the record.  

In May 2006, the Board remanded the case for additional 
development.  In a rating decision issued in January 
2007, the RO assigned an earlier effective date of August 
28, 2002, for the grant of a 70 percent rating for major 
depression.  The veteran has continued her appeal for an 
earlier effective date.  The case has been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  In an unappealed rating decision issued in January 
1990, service connection and a 10 percent rating were 
granted for major depression; the veteran has not alleged 
error in that decision.

2.  The RO received a claim for an increased rating on 
August 28, 2003, and assigned an effective date of August 
28, 2002, based on that claim and earlier dated treatment 
reports.  

3.  The veteran has testified that she did not submit a 
claim for an increased rating prior to August 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 
28, 2002, an award of a 70 percent rating for major 
depression are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5109A, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will 
obtain.  38 U.S.C.A. § 5103(a).  VA has also told 
claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and 
evidence needed to substantiate her earlier effective 
date claim.  VA provided notice letters in August 2004 
and in June 2006, which informed her of what evidence is 
needed to substantiate the claim, what evidence she was 
responsible for obtaining, and what evidence VA would 
obtain.  In a January 2007 rating decision cover letter, 
additional earlier effective date information and 
provisions was also supplied.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of 
Appeals for Veterans Claims (Court) set forth additional 
notice requirements.  These were supplied to the veteran 
in June 2006 and in January 2007. 

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim addressed in 
this decision.  VA examination reports are associated 
with the claims files.  All identified evidence has been 
accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  VA sent 
its first earlier effective date notice letter after the 
initial adverse decision.  Thus a timing defect has 
occurred.  

In order to cure a timing defect, a compliant notice must 
be issued followed by the readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II).  In this case, VA did strictly comply with 
the Federal Circuit's holding in Mayfield II.  The Board 
remanded the case specifically for additional notice to 
the veteran.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  Following readjudication of the 
claim, the RO issued a rating decision October 2006 and a 
supplemental statement of the case in December 2006.  In 
January 2007, the veteran informed VA that there is no 
further evidence to submit.  Thus, the Board's 
adjudication of the claim will not be unfairly 
prejudicial to the veteran.  

Earlier Effective Dates

Unless specifically provided otherwise in this chapter, 
the effective date of an award based on a claim for an 
increase, of compensation [...], shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110 (a) (West 2002).  

According to 38 C.F.R. § 3.400: 

Except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an 
original claim, a claim reopened after a final 
disallowance, or a claim for an increase will be the 
date of the claim or the date entitlement arose, 
whichever is later. 

Increases  (1) General.  Except as provided in 
paragraph (0) (2) of this section and § 3.401 (b), 
date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an increase 
in disability had occurred if the claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim.  38 C.F.R. § 3.400(o) (2).  

In a rating decision issued in January 1990, service 
connection and a 10 percent rating were granted for major 
depression.  No revision to the January 1990 rating 
decision may be made absent clear and unmistakable error.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k).  The veteran 
has not alleged error in that decision.  Therefore, 
evidence received since the January 1990 decision is the 
only evidence that may be considered in this claim.  

The veteran requested an increased rating for major 
depression in August 2003.  The RO received the claim on 
August 28, 2003, according to a VA date-stamp on the 
request.  

Under certain circumstances, VA may assign an effective 
date up to one year prior to the date that the RO 
receives the claim for an increase.  According to 
38 U.S.C.A. § 5110 (b) (2), the effective date of an 
award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2006).  

In this case, the RO has already granted an earlier 
effective date of increased compensation to a date 
exactly one year prior to the date that the RO received 
the application.  There is no provision in law for an 
effective date prior to that date (August 28, 2002), 
unless there can be found a claim for an increase that 
was received by VA prior to August 28, 2003.  The veteran 
testified before the undersigned Veterans Law Judge in 
October 2005 that she did not submit a claim for an 
increase prior to August 28, 2003.  Review of the claims 
files has produced no evidence of a claim for an increase 
prior to August 28, 2003.

38 C.F.R. § 3.157 can aid in establishing an earlier 
effective date; however, it may be applied only where a 
formal claim for compensation has been allowed, or 
disallowed for the reason that the disability is not 
compensable in degree.  See 38 C.F.R. § 3.157 (b).  In 
this case, because formal claims for compensation had 
been allowed earlier, this section must be considered.

Where a medical report relates to examination or 
treatment of a disability for which service connection 
has been previously established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission, the medical report itself may suffice as the 
claim.  38 C.F.R. § 3.157 (b) (1).  There is no provision 
that authorizes payment of retroactive benefits earlier 
than the date of report itself or (in the case of a VA 
report or uniformed services hospital report) one year 
prior to date of receipt of the report.  In this case, 
the RO received some private medical records dated in 
June 2002 and earlier; however, the date of receipt is in 
December 2003.  Accordingly, the earliest date that could 
be assigned based on these private reports is the date of 
receipt by VA, or December 2003.  38 C.F.R. § 3.157 (b) 
(2).  This provision does not benefit the veteran because 
the RO has already granted an effective date earlier than 
December 2003.

With respect to VA reports, these could support an 
earlier effective date of up to one year prior to date of 
receipt of the report.  Because none of these reports was 
received prior to August 28, 2003, however, any VA report 
of record does not provide a basis for an effective date 
prior to the effective date already granted by the RO, 
August 28, 2002.   

Thus, under 38 U.S.C.A. §§ 5109A, 5110; 38 C.F.R. 
§§ 3.157, 3.400, there is no basis to assign an effective 
date earlier than August 28, 2002.   

After considering all the evidence of record, including 
the testimony, the Board finds that the preponderance of 
it is against the claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  The claim for an 
effective date earlier than August 28, 2002, for major 
depression is denied.  




ORDER

An effective date earlier than August 28, 2002, is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


